                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  COLUMBIA DIVISION

HUMAN RIGHTS DEFENSE CENTER,

      Plaintiff,
                                                        Case No.:
                          v.

MARSHALL COUNTY, TENNESSEE,
BILLY LAMB, Sheriff of Marshall County,
Tennessee, in his official and individual
capacities; SABRINA PATTERSON, Jail                     JURY DEMAND
Administrator, in her official and individual
capacities, and DOES 1-10.

      Defendants.



______________________________________________________________________________

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                           AND FOR DAMAGES



                                         I.       INTRODUCTION

       1.          Plaintiff, Human Rights Defense Center (“HRDC” or “Plaintiff”) brings this action

to enjoin Defendants’ censorship of mail sent from Plaintiff and other publishers to prisoners at

the Marshall County Jail (the “Jail”), in violation of the First and Fourteenth Amendments of the

United States Constitution. Defendants have adopted and implemented mail policies prohibiting

delivery of written speech from Plaintiff and other speakers, and failed to provide due process

notice of and an opportunity to challenge the censorship as required under the Constitution.

                                   II.        JURISDICTION AND VENUE




     Case 1:19-cv-00031 Document 1 Filed 03/07/19 Page 1 of 10 PageID #: 1
    2. This action is brought pursuant to 42 U.S.C. § 1331 (federal question), as this action arises

under the Constitution and laws of the United States, and pursuant to 28 U.S.C. § 1343 (civil

rights), as this action seeks redress for civil rights violations under 42 U.S.C. § 1983.

    3. Venue is proper under 28 U.S.C. § 1391(b). At least one Defendant resides within this

judicial district, and the events giving rise to the claims asserted herein all occurred within this

judicial district.

    4. HRDC’s claims for relief are brought pursuant to 42 U.S.C. § 1983, which authorizes

actions to redress the deprivation, under color of state law, of rights, privileges and immunities

secured by the First and Fourteenth Amendments to the Constitution and laws of the United States.

    5. This Court has jurisdiction over claims seeking declaratory and injunctive relief pursuant

to 28 U.S.C. §§ 2201 and 2202, and the Court also has jurisdiction to award damages against all

Defendants.

    6. HRDC’s claim for attorneys’ fees and costs is predicated upon 42 U.S.C. § 1988, which

authorizes the award of attorneys’ fees and costs to prevailing plaintiffs in actions brought pursuant

to 42 U.S.C. § 1983.

                                           III. PARTIES

    7. The Human Rights Defense Center is a not–for–profit charitable organization recognized

under §501(c)(3) of the Internal Revenue Code, incorporated in the state of Washington and with

principal offices in Lake Worth, Florida. The purpose of HRDC is to educate prisoners and the

public about the destructive nature of racism, sexism, and the economic and social costs of prisons

to society. HRDC accomplishes its mission through advocacy, litigation, and publication and/or

distribution of books, magazines and other information concerning prisons and prisoner rights.

    8.     Defendant Marshall County, Tennessee is a unit of government organized and existing

under the laws of the State of Tennessee. Defendant Marshall County operates the Jail, and is and



      Case 1:19-cv-00031 Document 1 Filed 03/07/19 Page 2 of 10 PageID #: 2
                                                  2
was responsible for adopting and implementing mail policies governing incoming mail for

prisoners at that facility.

    9.     Defendant Billy Lamb is the Sheriff of Marshall County, Tennessee. Defendant Lamb

is employed by and is an agent of Defendant Marshall County. Defendant Lamb has ultimate

responsibility for the promulgation and enforcement of all Jail staff policies and procedures and is

responsible for the overall management of the Jail, to include processing of mail. He is sued in his

individual and official capacities.

    10.    Defendant Sabrina Patterson is the administrator of the Jail. Defendant Patterson is

employed by and is an agent of Defendants Marshall County and Billy Lamb. She is responsible

for overseeing the management and operations of the Jail, and for the hiring, screening, training,

retention, supervision, discipline, counseling, and control of the personnel of the Jail who interpret

and apply the mail policy for prisoners. She is sued in her individual and official capacities.

    11.    The true names and identities of Defendants DOES 1 through 10 are presently unknown

to HRDC. Each of Defendants DOES 1 through 10 are or were employed by and are or were

agents of Defendants when some or all of the challenged inmate mail policies and practices were

adopted and/or implemented. Each of Defendants DOES 1 through 10 were personally involved

in the adoption and/or implementation of the mail policies at the Jail, and/or were responsible for

the hiring, screening, training, retention, supervision, discipline, counseling, and/or control of the

Jail staff who interpret and implement these mail policies. HRDC will seek to amend this

Complaint as soon as the true names and identities of Defendants DOES 1 through 10 have been

ascertained.

     12. At all times material to this action, the actions of all Defendants as alleged herein were

taken under the authority and color of state law.

     13. At all times material to this action, all Defendants were acting within the course and

scope of their employment as agents and/or employees of Defendant Marshall County, Tennessee.
      Case 1:19-cv-00031 Document 1 Filed 03/07/19 Page 3 of 10 PageID #: 3
                                                    3
                                     IV.    FACTUAL ALLEGATIONS

       A.    HRDC’s mission and outreach to the Jail

    14.     For more than 28 years, the focus of HRDC’s mission has been public education,

advocacy and outreach on behalf of, and for the purpose of assisting, prisoners who seek legal

redress for infringements of their constitutionally guaranteed and other basic human rights.

HRDC’s mission, if realized, has a salutary effect on public safety.

    15.     To accomplish its mission, HRDC publishes and distributes books, magazines, and

other information containing news and analysis about prisons, jails and other detention facilities,

prisoners’ rights, court rulings, management of prison facilities, prison conditions and other

matters pertaining to the rights and/or interests of incarcerated individuals.

    16.     HRDC publishes and distributes an award-winning, 72-page monthly magazine titled

Prison Legal News: Dedicated to Protecting Human Rights, which contains news and analysis

about prisons, jails, and other detention facilities, prisoners’ rights, court opinions, management

of prison facilities, prison conditions, and other matters pertaining to the rights and/or interests of

incarcerated individuals.

    17.     More recently, HRDC also began publishing a second monthly magazine, Criminal

Legal News. This magazine focuses on review and analysis of individual rights, court rulings, and

news concerning criminal justice-related issues.

    18.     HRDC has thousands of subscribers to its monthly magazines in the United States and

abroad, including prisoners, attorneys, journalists, public libraries, judges, and members of the

general public. HRDC distributes Prison Legal News and Criminal Legal News to prisoners in

correctional facilities across the United States, including death row units and institutions within

the Federal Bureau of Prisons, such as the federal Administrative Maximum Facility (“ADX” or

“Supermax”) at Florence, Colorado - the most secure prison in the United States. Prison Legal



     Case 1:19-cv-00031 Document 1 Filed 03/07/19 Page 4 of 10 PageID #: 4
                                                   4
News and Criminal Legal News are distributed to prisons and jails within the correctional systems

of all 50 states, including to hundreds of prisoners housed in facilities in the State of Tennessee.

     19. Accordingly, HRDC engages in core protected speech and expressive conduct on

matters of public concern, such as the operation of prison facilities, prison conditions, prisoner

health and safety, and prisoners’ rights. HRDC’s publications, as described above, contain

political speech and social commentary, which are core First Amendment rights and are entitled

to the highest protection afforded by the United States Constitution.

     20. The Jail is a full-service detention facility, and confines a number of prisoners who have

been prohibited receipt of HRDC’s communications and publications. A substantial number of

the prisoners held at this facility have yet to stand trial or be sentenced for a crime.

         B.   Defendants’ Unconstitutional Mail Policies and Practices

     21. Defendants have censored the following materials sent by Plaintiff to prisoners held in

the Jail: (1) monthly issues of Prison Legal News; (2) sample issues of Prison Legal News, and (3)

monthly issues of Criminal Legal News. Defendants refused to deliver said items to the intended

prisoner-recipients, and, in many instances, returned items to Plaintiff’s office via the “Return To

Sender” service of the United States Postal Service. Defendants continue to censor the items listed

above.

     22. Altogether, since March 2018, Plaintiff can identify at least one hundred (100) items of

mail sent by HRDC to prisoners held in the Jail which were censored by Defendants. This includes

forty-four (44) monthly issues of Prison Legal News, ten (10) sample issue of Prison Legal News,

and forty-six (46) monthly issues of Criminal Legal News. Most of these items were returned to

HRDC with no explanation; some sample issues of Prison Legal News was returned to HRDC

with the handwritten notation: “No Staples Allowed”.

     23. On information and belief, a substantial portion of other magazines and communications

mailed by HRDC to individual prisoners held in the Jail were also censored by the Defendants.
     Case 1:19-cv-00031 Document 1 Filed 03/07/19 Page 5 of 10 PageID #: 5
                                                   5
    24. Such restrictions on written speech sent to prisoners at the Jail are not rationally related

to any legitimate penological interest and violate HRDC’s First Amendment right to communicate

its speech with prisoners.

    25. In all of the above instances of censorship of HRDC’s communications, Defendants

failed to provide any notice to HRDC of their rejection of its mail, violating the Fourteenth

Amendment rights of the Plaintiff.

    26. Defendants further failed to provide an opportunity for HRDC to challenge the

censorship of its mail, in violation of HRDC’s Fourteenth Amendment rights.

    27. Defendants’ policies, practices, and customs are unconstitutional both facially and as

applied to HRDC.

    28. Plaintiff will continue to mail its magazines to subscribers, customers, and other

individuals imprisoned at the Jail, but seeks the protection of this Court to ensure that the materials

are delivered and, if not, that due process is afforded to the Plaintiff so it may challenge the basis

for any censorship.

       C. Defendants’ Unconstitutional Mail Policies and Practices are Causing HRDC
          Ongoing Harm

    29.   Due to Defendants’ actions described above, HRDC has suffered damages, and will

continue to suffer damages, including, but not limited to: the violation of the HRDC’s

constitutional rights; the impediment of HRDC’s ability to disseminate its political message;

frustration of HRDC’s non–profit organizational mission; diversion of resources; loss of potential

subscribers and customers; an inability to recruit new subscribers and supporters; the loss of

reputation; and the costs of printing, handling, mailing, and staff time.

    30. Defendants’ actions and inactions were and are motivated by ill motive and intent, and

were and are all committed under color of law and with reckless indifference to HRDC’s rights.




     Case 1:19-cv-00031 Document 1 Filed 03/07/19 Page 6 of 10 PageID #: 6
                                                  6
    31. Defendants and their agents are responsible for or personally participated in creating

and implementing these unconstitutional policies, practices, and customs, or for ratifying or

adopting them. Further, Defendants are responsible for training and supervising the staff persons

whose conduct has injured and continues to injure HRDC.

    32. Defendants’ unconstitutional policy, practices, and customs are ongoing, continue to

violate HRDC’s rights, and are the moving force behind the constitutional violations. Defendants’

unconstitutional policy, practices, and customs will continue unless enjoined. As such, HRDC has

no adequate remedy at law.

    33. HRDC is entitled to injunctive relief prohibiting Defendants from refusing to deliver its

monthly magazines Prison Legal News and Criminal Legal News without any legal justification,

and prohibiting Defendants from censoring mail without due process of law.

                                          IV.    CLAIMS

                                   Count I – 42 U.S.C. § 1983
                         Violation of the First Amendment (Censorship)
    34.    HRDC re-alleges and incorporates the allegations of Paragraphs 1 through 33 of the

Complaint as if fully set forth herein.

    35.    The acts described above constitute violations of HRDC’s rights, the rights of other

publishers who have attempted to or intend to communicate with prisoners at the Jail, under the

First Amendment to the United States Constitution.

    36.    HRDC has a constitutionally protected liberty interest in communicating with

incarcerated individuals, a right clearly established under existing case law.

    37.    The conduct of Defendants was objectively unreasonable and was undertaken

recklessly, intentionally, willfully, with malice, and with deliberate indifference to the rights of

others.




     Case 1:19-cv-00031 Document 1 Filed 03/07/19 Page 7 of 10 PageID #: 7
                                                 7
    38.    HRDC’s injuries and the violations of its constitutional rights were directly and

proximately caused by the policies and practices of Defendants, which were and are the moving

force of the violations.

    39.    Defendants’ acts described above have caused damages to HRDC, and if not enjoined,

will continue to cause damage to HRDC.

    40.    HRDC seeks declaratory and injunctive relief, and nominal and compensatory damages

against all Defendants. HRDC seeks punitive damages against the individual Defendants in their

individual capacities.

                                    Count II – 42 U.S.C. § 1983
                         Violation of Fourteenth Amendment (Due Process)

    41.    HRDC re-alleges and incorporates the allegations of Paragraphs 1 through 40 of the

Complaint as if fully set forth herein.

    42.    The acts described above constitute violations of HRDC’s rights and the rights of other

publishers who have attempted to or who intend to communicate with prisoners at the Jail under

the Fourteenth Amendment to the United States Constitution.

    43.    Because HRDC and others outside the Jail have a liberty interest in communicating

with prisoners, HRDC and other senders have a right under the Due Process Clause of the

Fourteenth Amendment to receive notice of and an opportunity to appeal Defendants’ decisions to

censor their written speech.

    44.    Defendants’ policy and practice fail to provide HRDC and other senders with adequate

notice and an opportunity to be heard.

    45.    The conduct of Defendants was objectively unreasonable and was undertaken

recklessly, intentionally, willfully, with malice, and with deliberate indifference to the rights of

others.




     Case 1:19-cv-00031 Document 1 Filed 03/07/19 Page 8 of 10 PageID #: 8
                                                 8
    46.     HRDC’s injuries and the violations of its constitutional rights were directly and

proximately caused by the policies and practices of Defendants, which are and were the moving

force of the violations.

    47.     Defendants’ acts described above have caused damages to HRDC, and if not enjoined,

will continue to cause damage to HRDC.

    48.     HRDC seeks declaratory and injunctive relief, and nominal and compensatory damages

against all Defendants. HRDC seeks punitive damages against the individual Defendants in their

individual capacities.

                                    V.    REQUEST FOR RELIEF

    WHEREFORE, the Plaintiff respectfully requests relief as follows:

    1.      A declaration that Defendants’ policies and practices violate the Constitution.

    2.      A preliminary and permanent injunction preventing Defendants from continuing to

violate the Constitution, and providing other equitable relief.

    3.      Nominal damages for each violation of HRDC’s rights by the Defendants.

    4.      Compensatory damages in an amount to be proved at trial.

    5.      Punitive damages against the individual Defendants in an amount to be proved at trial.

    6.      Costs, including reasonable attorneys’ fees, under 42 U.S.C. § 1988, and under other

applicable law.

    7.      Any other such relief that this Court deems just and equitable.

                                         VI.   JURY DEMAND

         Plaintiff, Human Rights Defense Center, by and through its attorneys, hereby demands a

trial by jury pursuant to Federal Rule of Civil Procedure 38(b) on all issues so triable.




     Case 1:19-cv-00031 Document 1 Filed 03/07/19 Page 9 of 10 PageID #: 9
                                                  9
Respectfully Submitted,

/s/ Gautam Hans
Gautam S. Hans, Mich. State. Bar No. P81537
gautam.hans@vanderbilt.edu
Vanderbilt Law School First Amendment Clinic
131 21st Ave South
Nashville, TN 37203-1181
Telephone: (615) 343-2213

Bruce E.H. Johnson, Wa. Bar No. 7667*
Davis Wright Tremaine LLP
1201 Third Avenue, Suite 220
Seattle, WA 98101
Telephone: (206) 757-8069
Facsimile: (206) 757-7069
brucejohnson@dwt.com

Sabarish Neelakanta, Fla. Bar No.: 26623*
sneelakanta@hrdc-law.org
Masimba M. Mutamba, Fla. Bar No.: 102772*
mmutamba@hrdc-law.org
Daniel Marshall, Fla. Bar No.: 617210*
dmarshall@hrdc-law.org
Human Rights Defense Center
P.O. Box 1151
Lake Worth, FL 33460
Telephone: (561) 360-2523
Facsimile: (866) 735-7136

* Pro hac vice applications to be filed




    Case 1:19-cv-00031 Document 1 Filed 03/07/19 Page 10 of 10 PageID #: 10
                                            10
